DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-20 are pending.

Claim Objections
Claim 20 is objected to because at line 7, “potion” should read --portion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term “closely” in claim 1, line 14, and claim 20, line 14, is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/063423 (Vidal; the citations of which are taken from the attached translation).
Regarding claim 1, Vidal discloses a collar and shaft assembly (10; see Figures 1A-2 and annotated Figure 1 below), comprising:
a shaft (12) having a generally cylindrical shape with a generally uniform diameter, comprising:
a first end portion;
a second end portion; and
a retainer ring groove (26) extending circumferentially about the exterior surface of the shaft;
a collar (14) having a generally cylindrical shape, comprising:
a first end portion;
a second end portion;
an aperture that extends through the collar having an inner surface; and
a stepped groove extending circumferentially about the inner surface of said aperture in said collar; and
a retainer ring (22) closely received and retained in said stepped groove in said collar and the retainer ring groove on said shaft (see Figure 1C).

    PNG
    media_image1.png
    987
    917
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 1C of Vidal
Regarding claim 3, Vidal discloses said stepped groove on said collar (14) is located between said first end portion and said second end portion of said collar (see annotated Figure 1 above).
Regarding claim 4, Vidal discloses said stepped groove on said collar (14) includes a first portion with a first groove depth and a second portion with a second groove depth that is less than said first groove depth (see annotated Figure 1 above).
Regarding claim 5, Vidal discloses said first portion of said stepped groove is located on the portion of the stepped groove that is closest to the first end portion of said collar (14; see annotated Figure 1 above).
Regarding claim 8, Vidal discloses said shaft (12) includes a narrowed section at said first end portion.
Regarding claim 9, Vidal discloses said narrowed section is tapered (see annotated Figure 1 above).
Regarding claim 10, Vidal discloses said narrowed section includes a groove (see annotated Figure 1 above).
Regarding claim 11, Vidal discloses a method of making a collar and shaft assembly (10; see Figures 1A-2 and annotated Figure 1 above), comprising:
forming a generally cylindrical shaft (12) with a generally uniform diameter, including:
a first end portion;
a second end portion; and
a retainer ring groove (26) extending circumferentially about the exterior surface of the shaft;
forming a generally cylindrical collar (14) with a generally uniform outer diameter, including:
a first end portion;
a second end portion;
an aperture that extends through the collar having an inner surface; and
a first generally cylindrical stepped groove in said collar that extends circumferentially about the inner surface;
providing a retainer ring (22) at said first end portion of said shaft;
advancing the collar over said first end portion of said shaft toward said second end of said shaft until said retainer ring is received in said retainer ring groove in said shaft and in said stepped groove in said collar (see Figure 1C).
Regarding claim 12, Vidal discloses said stepped groove is located between said first end portion and said second end portion of said collar (14; see annotated Figure 1 above).
Regarding claim 14, Vidal discloses said shaft (12) includes a narrowed surface near said first end portion of said shaft (see annotated Figure 1 above).
Regarding claim 15, Vidal discloses providing a retainer ring (22) at said first end portion of said shaft includes providing said retainer ring in said narrowed surface (see annotated Figure 1 above).
Regarding claim 17, Vidal discloses said retainer ring groove (26) extends about the entire exterior surface of the shaft (12; see Figure 2 and paragraphs [0101]-[0102], said extension of the retainer ring groove being inherent in that the ring extends about the entire surface).
Regarding claim 18, Vidal discloses said stepped groove extends about the entire inner surface of said aperture in said collar (14; see Figure 2 and paragraphs [0101]-[0102], said extension of the stepped groove being inherent in that the ring extends about the entire surface)..
Regarding claim 19, Vidal discloses said stepped groove includes a first portion with a first groove depth located nearer to said first end portion of said collar (14) and a second portion with a second groove depth that is less than said first groove depth located nearer to said second end portion of said collar (see annotated Figure 1 above).
Regarding claim 20, Vidal discloses a collar and shaft assembly (10; see Figures 1A-2 and annotated Figure 1 below), comprising:
a shaft (12) having a generally cylindrical shape with a generally uniform diameter, comprising:
a first end portion with a narrowed section;
a second end portion; and
a retainer ring groove (26) extending circumferentially about the exterior surface of the shaft between said first end potion and said second end portion;
a collar (14) having a generally cylindrical shape, comprising:
a first end portion;
a second end portion;
an aperture that extends through the collar having an inner surface; and
a stepped grove extending circumferentially about the inner surface of said aperture in said collar; and
a retainer ring (22) closely received and retained in said stepped groove in said collar and the retainer ring groove on said shaft (see Figure 1C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of US 8,870,489 (Langer).
Vidal discloses the collar and shaft assembly as set forth in claim 1 and the method of making a collar and shaft assembly of claim 11, but does not expressly disclose said retainer ring (22) is a metal C-ring.
Langer teaches forming retainer rings (13) as metal C-rings allows the retainer ring to be easily slid on to a shaft (3) and snapped into a respective retainer ring groove (14; see column 4, lines 53-60 and Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retainer ring of Vidal such that it is a metal C-ring, as taught in Langer, in order to allow the retainer ring to be easily slid on to the shaft and snapped into the retainer ring groove.

Claims 6, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of US 8,425,142 (Disser).
Regarding claim 6, Vidal discloses the collar and shaft assembly as set forth in claim 1, but does not expressly disclose said aperture in said collar (14) includes a tapered section.
Disser teaches it is known to provide an aperture of a collar (7) with a tapered section (14) for ease of assembly and disassembly (see column 2, lines 16-32, and column 4, lines 53-65). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture of said collar of Vidal with a tapered section, as taught in Disser, in order to provide ease of assembly and disassembly.
Regarding claim 7, Disser teaches said tapered section (14) is located in said aperture at said second end portion of said collar (7; see Figure 2).
NOTE: The Examiner notes the end portions shown above in annotated Figure 1 are given their respective positions because of the limitations set forth in claim 5. It is to be noted claim 7 does not set forth specifics to these positions and as such, the first and second end portions can be selected arbitrarily.
Regarding claim 13, Vidal discloses the method of making a collar and shaft assembly of claim 11, but does not expressly disclose said aperture in said collar (14) includes a generally tapered inner surface located near said second end portion of said collar.
Disser teaches it is known to provide an aperture of a collar (7) with a generally tapered inner surface (14) located near said second end portion of said collar for ease of assembly and disassembly (see column 2, lines 16-32, and column 4, lines 53-65). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture of said collar of Vidal with a generally tapered inner surface located near said second end portion of said collar, as taught in Disser, in order to provide ease of assembly and disassembly.
NOTE: The Examiner notes the end portions shown above in annotated Figure 1 are given their respective positions because of the limitations set forth in claim 5. It is to be noted claim 13 does not set forth specifics to these positions and as such, the first and second end portions can be selected arbitrarily.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
January 13, 2022